BRICKEN, Presiding Judge.
Appellant, defendant in the lower court, was tried and convicted upon an indictment which, in proper form and substance, charged 'him with the offense of embezzlement. His punishment was fixed at imprisonment in the penitentiary for a period of six years. Judgment of conviction was duly pronounced and entered, from which this appeal was taken.
The appeal, as here submitted, is upon the record proper only. The transcript contains no evidence adduced upon the trial, nor the oral charge of the court.
The only question therefore for our consideration is the regularity of the proceedings in the court below, as appears in the record before us.
We find upon examination that the record is free from error, it therefore follows that the judgment of conviction, from which this appeal was taken, must stand affirmed. It is so ordered.
The so-called brief of appellant, and other documents dehors the record, are not before us for consideration.
Affirmed.